Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 1 of 32 PageID: 94



Franklin J. Rooks Jr., Esq.
Attorney ID: 023802010
Jacobson & Rooks, LLC
525 Route 73 North, Suite 104
Marlton, NJ 08053
T: (856) 874-8999
F: (856) 494-1707
Matthew A. Luber, Esq.
Attorney ID: 017302010
McOmber & McOmber, P.C.
30 S. Maple Avenue, Suite 201
Marlton, NJ 08053
T: 856-985-9800
F: 732-530-8545
Attorneys for Plaintiffs/Relators Kristine Costello & Karen Myers


 STATE OF NEW JERSEY EX. REL.                       UNITED STATES DISTRICT COURT
 KRISTINE COSTELLO, KAREN MYERS,
                            Plaintiffs,             DISTRICT OF NEW JERSEY
                v.
                                                    DOCKET NO.: 1:16-cv-01803-NLH-AMD
 WINTER ENTERPRISES, P.C.,
 BLACKFORD DENTAL MANAGEMENT,                       FIRST AMENDED COMPLAINT
 LLC, BLACKFORD DENTAL
 MANAGEMENT HOLDINGS, LLC,                          JURY TRIAL DEMANDED
 BLACKFORD DENTAL MANAGEMENT
 HOLDINGS NEW JERSEY LLC, SUPERIOR
 SMILES PLUS, LLC, BLACKFORD
 DENTAL MANAGEMENT HOLDINGS
 NEW JERSEY, LLC, NEW JERSEY
 DENTAL GROUP, P.C., SCOTT
 BRUGGEWORTH, ANNIKA
 BRUGGEWORTH, MILT HALLOCK,
 RICHARD WELKOWITZ, ALESSANDRO
 GIANNINI, ARMANDO R. YANEZ,
 ARMANDO J. YANEZ, AND JAMES
 LOZIER,

                                    Defendants.


                             FIRST AMENDED COMPLAINT



                                               1
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 2 of 32 PageID: 95



       Plaintiff Karen Myers and Plaintiff Kristine Costello (the “Relators”), by and through

their counsel, hereby file this Complaint under seal on behalf of themselves, the State of New

Jersey, and the United States of America, pursuant to the provisions of the qui tam provisions of

the New Jersey State False Claims Act, N.J. STAT. ANN. §§ 2A:32C-3 (2013) et. seq., the

Federal False Claims Act 31 U.S.C. §§ 3729-33, and allege as follows:

                                            PARTIES

       1.       Relator Myers is a citizen of the State of New Jersey, residing at 1212 Stafford

Road, Glassboro, New Jersey 08028. At all times relevant hereto, Relator was employed by

Defendants as an Orthopedic Coordinator. Relator Myers’s responsibilities included processing

insurance and Medicaid claims for the dental practice.

       2.       Relator Costello is an individual residing at 323 Pine Avenue Egg Harbor

Township, New Jersey 08234. At all times relevant hereto, Relator Costello was employed by

Defendants the Comptroller for Defendants’ various dental facilities. she performed numerous

financial and non-financial functions. Relator Costello’s responsibilities included human

resource functions such as hiring and terminating personnel; administering the weekly payroll,

managing workers’ compensation claim; and assisting in the credentialing of dentists with the

New Jersey Medicaid program. She was also the Defendants’ 401K plan administrator. She also

handled accounts payable, and generated monthly financial statements.

       3.       Defendant Winter Enterprises, P.C. (“Defendant Winter”) is a New Jersey

professional corporation registered with the New Jersey Division of Corporations with entity ID

0100790688. Defendant Winter has a business address of 120 South 6th Street, Vineland, New

Jersey 08360.




                                                 2
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 3 of 32 PageID: 96



       4.       Defendant Superior Smiles Plus, LLC (“Defendant Superior Smiles”) is a limited

liability company organized and existing under the laws of the State of New Jersey. It has an

entity identification number of 0600335306 as registered with the New Jersey Department of

Corporations. Its principal place of business is located at 337 Clarkstown Road, Mays Landing,

New Jersey 08330.

       5.       Defendant Blackford Dental Management, LLC, is a limited liability company

organized and existing under the laws of the Commonwealth of Pennsylvania. This Defendant is

registered with the Pennsylvania Department of Corporations with an entity identification

number of 4151301. Its principal place of business located at 101 N. Pointe Blvd #202,

Lancaster, Pennsylvania 17601.

       6.       Defendant Blackford Dental Management Holdings New Jersey, LLC is a limited

liability company organized and existing under the laws of the State of Delaware. It has an

entity identification number of 5788485, as registered with the Delaware Department of

Corporations.

       7.       Defendant Blackford Dental Management Holdings, LLC, is a limited liability

company organized and existing under the laws of the State of Delaware. It has an entity

identification number of 5705923 as registered with the Delaware Department of Corporations.

       8.       Defendant Blackford Dental Management Holdings New Jersey, LLC is a limited

liability company organized and existing under the laws of the State of Delaware. It has an

entity identification number of 5788485 as registered with the Delaware Department of

Corporations.

       9.       Defendant New Jersey Dental Group, P.C. is a professional corporation organized

and existing under the laws of the State of New Jersey. It has an entity identification number of



                                                3
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 4 of 32 PageID: 97



0101037990 as registered with the New Jersey Department of Corporations. Its principal place

of business is located at 1103 W. Sherman Avenue, Vineland, New Jersey, 08360.

       10.      Defendant Blackford Dental Management Holdings, LLC, Defendant Blackford

Dental Management Holdings New Jersey, LLC, Defendant Blackford Dental Management,

LLC, Blackford Dental Management Holdings New Jersey, LLC, and Defendant New Jersey

Dental Group, P.C. are collectively referred to as “Defendant Blackford.”

       11.      Defendant Winter and Defendant Blackford did business as “Signature Smiles”

dental practice with offices throughout southern New Jersey. Upon information and belief,

Defendant Scott Bruggeworth, DDS (“Defendant Scott”) is a dentist and an owner and/or

principal of Defendant Winter, Defendant Blackford. Upon information and belief, Defendant

Scott is a resident of the State of New Jersey residing at 337 Clarkstown Road, Mays Landing,

New Jersey 08330.

       12.      Upon information and belief, Defendant Annika Bruggeworth (“Defendant

Annika”) is an owner and/or principal of Defendant Winter and Defendant Blackford Dental.

She is a resident of the State of New Jersey residing at 337 Clarkstown Road, Mays Landing,

New Jersey 08330. Defendant Scott and Defendant Annika are husband and wife, respectively.

       13.      Upon information and belief, Defendant Milt Hallock (“Defendant Milt”) is a

resident of New Jersey and served as the Regional Manager of Defendant Winter and Defendant

Blackford.

       14.      Upon information and belief, Defendant Richard Welkowitz (“Defendant

Welkowitz”) is Chairman and/or principal of Defendant Winter, Defendant Blackford. Upon

information and belief, Defendant Welkowitz is a resident of the Commonwealth of

Pennsylvania.



                                                4
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 5 of 32 PageID: 98



       15.     Upon information and belief, Defendant Alessandro Giannini (“Defendant

Alessandro”) is a dentist and the former Chief Operating Officer and/or principal of Defendant

Winter, Defendant Blackford. Upon information and belief, Defendant Alessandro is a resident

of the State of New Jersey residing at 15110 Sundial Place, Lakewood Ranch, Florida 34202.

       16.     Upon information and belief, Defendant Armando R. Yanez (“Defendant

Armando R”) is the former Chief Marketing Officer and/or principal of Defendant Winter,

Defendant Blackford. Upon information and belief, Defendant Armando is a resident of the

State of Florida residing at 3945 Venetian Way, Tampa, Florida 33634.

       17.     Upon information and belief, Defendant Armando J. Yanez (“Defendant

Armando J”) is the Chief Financial Officer and/or principal of Defendant Winter, Defendant

Blackford. Upon information and belief, Defendant Armando J is a resident of the State of

Florida residing at 9728 N Armenia Avenue, Tampa, FL 33612

       18.     Upon information and belief, Defendant James Lozier (“Defendant James”) a

dentist and Chief Operations Officer and/or principal of Defendant Winter, Defendant Blackford.

Upon information and belief, Defendant James is a resident of the State of Florida residing at 31

Acres Drive, Trenton, New Jersey 08690.

       19.     Defendant Scott, Defendant Annika, Alessandro, Defendant Armando R,

Defendant Armando J, and Defendant James are collectively referred to as “Individual

Defendants.”

                                JURISDICTION AND VENUE

       20.     The Court has jurisdiction over the Defendants’ violations of the New Jersey

False Claims Act and the Federal False Claims Act pursuant to 31 U.S.C. § 3732(b).




                                                5
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 6 of 32 PageID: 99



        21.     A civil action for violations of the New Jersey False Claims Act may be brought

in state or federal court. N.J. STAT. ANN. § 2A:32C-5 (2013).

        22.     This Court has personal jurisdiction over all of the Defendants because they are

all located within the District of New Jersey.

        23.     Venue is proper under 28 U.S.C. §1391(b), (c), and 31 U.S.C. § 3732(a) because

the Defendants transact business within the District of New Jersey and the facts forming the

basis of this Complaint occurred within this District.

        24.     Relators are the original source of the information upon which this Complaint is

based, pursuant to N.J. STAT. ANN. § 2A:32C-9 (2013) and 31 U.S.C. § 3730.

                                  FACTUAL BACKGROUND

        25.     All of the preceding paragraphs are hereby incorporated by reference as if fully

set forth herein.

        26.     Individual Defendants have an ownership interest in a multi-office dental practice

in New Jersey. Upon information and belief, the dental practices are held in one or more limited

liability companies and professional corporations.

        27.     The dental practices are operated under the name “Signature Smiles,” hereinafter,

“Signature”). “Signature” shall also refer to the Defendants.

        28.     The dental practices are located at the addresses contained in Exhibit 1 to the

original complaint.

        29.     Defendants’ dental practices participate with the State of New Jersey Medicaid

program, managed Medicaid programs, and other insurance programs.

        30.     The State of New Jersey managed Medicaid programs with which Defendants

participate include, but are not limited to, United Healthcare Community Health Plan, Horizon,



                                                 6
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 7 of 32 PageID: 100



 Amerigroup, and Wellcare. Upon information and belief, Defendants are/were paid

 approximately $150,000-$300,000 per month by Medicaid. See Exhibit 2 to the original

 complaint.

            31.     The State of New Jersey is a self-funded entity for purposes of providing health

 insurance benefits and dental coverage for its employees.

            32.     The State of New Jersey established the State Health Benefits Program (SHBP) in

 1961. It offers medical and prescription drug coverage to qualified State and local government

 public employees, retirees, and eligible dependents; and dental coverage to qualified State and

 local government/education public employees, retirees, and their eligible dependents.1

            33.     Upon information and belief, the Defendants provided dental services to

 employees of the State of New Jersey, in addition to Medicaid beneficiaries.

            34.     The State of New Jersey’s dental plan for its employees is administered through

 the Aetna Insurance company.2

            35.     Defendant Scott is a dentist and participates with the State of New Jersey

 Medicaid program, managed Medicaid programs, and other dental insurance programs.

            36.     The Defendants and their dental practices received Medicaid payments that were

 funded by the State of New Jersey and the Federal government.

            37.     The Defendants’ dental practices are managed by Defendant Hallock and

 Defendant Annika.

            38.     Defendants’ employed dozens of dentists, including but not limited to, those

 identified in the spreadsheet attached to the original complaint as Exhibit 3.




 1
     See http://www.state.nj.us/treasury/pensions/pdf/handbook/hd0379.pdf
 2
     See http://www.aetnastatenj.com/state/dental-employee.php

                                                          7
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 8 of 32 PageID: 101



            39.      The Defendants billed the State of New Jersey Medicaid program, managed

 Medicaid programs, and other dental insurance programs for services that are required to be

 rendered by licensed dentists, licensed dental hygienists, and registered dental assistants.

            40.      Signature utilizes dental management practice software called “Dentrix

 Enterprise,” (hereinafter, “Dentrix”).3 Dentrix has a scheduler/calendar feature which allows the

 dental practice to schedule patients and procedures. Dentrix is designed to organize the dental

 practice and to prevent overlapping scheduling of procedures.

            41.      Dentrix has compliance features that allow a dentist or dental assistant to allocate

 his or time between patients and to avoid the double-booking of patients.

            42.      The Defendants’ dental offices do not utilize these compliance features; they

 manually enter time allotments for each patient and procedure into the daily schedule which

 frequently results in double-booking of patients.

            43.      The front desk staff at the Defendants’ offices schedule patient appointments. At

 each dental office, there is a schedule for each dental provider has his/her own columns for

 specific days on the Dentrix calendar. The staff schedules patients under the appropriate

 providers’ column.

            44.      In order to submit claims for any dental services rendered, the dentist must be

 credentialed with the State of New Jersey Medicaid program, managed Medicaid programs, and

 other dental insurance programs. Credentialing is the formal process of establishing the

 qualifications of licensed professionals to participate with Medicaid and other insurance

 programs.




 3
     See http://dentrix.com/products/dentrix-profitability-coaching

                                                             8
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 9 of 32 PageID: 102



           45.   The provider columns on the dental office patient schedule included both

 credentialed and non-credentialed dentists.

           46.   Patients were scheduled under the provider that actually performed the services.

           47.   Upon the arrival of each patient, the front desk staff “checks-in” each patient by

 recording the patient’s time of arrival and changing the appointment status to “arrived” or

 “here.”

           48.   Once checked-in, dental patients are brought to the exam and procedure rooms

 and dental services are performed.

           49.   Through Dentrix, the dentists are able to select the appropriate claim procedure

 “code” that should reflect the actual dental work performed on the patient and the pre-generated

 work charges.

           50.   After services are rendered, the Defendants’ front office generates an insurance

 claim form which is to be submitted to the insurance company or government for payment.

           51.   The Defendants’ credentialed and non-credentialed providers rendered services to

 Medicaid beneficiaries; that is, some providers rendered services to Medicaid beneficiaries

 without being credentialed by the Medicaid program.

           52.   The Medicaid program will not reimburse services rendered by non-credentialed

 providers.

           53.   By default, Dentrix would generate an insurance claim form which listed the

 rendering provider for the claim submission to Medicaid or any other insurance carrier.

           54.   Prior to submitting any insurance claim forms, the front desk staff responsible for

 “checking-out” the patient had standing orders to change the non-credentialed rendering provider

 to a credentialed provider so that the Defendants would be reimbursed for the services rendered



                                                  9
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 10 of 32 PageID: 103



 by the non-credentialed provider. The Defendants specifically instructed their staff to ensure that

 insurance claims contained the name of credentialed providers instead of any non-credentialed

 provider who rendered the services. See, e.g., Exhibit 4 to the original complaint.

        55.      At the end of each business day, the claims for services rendered were batched

 prior to submitting to Medicaid or any other insurer. The following day, Defendants’

 management team performed a final review to ensure that the claim forms only contained the

 names of credentialed providers. If any claim form contained a non-credentialed provider,

 Defendants’ management team would change the rendering provider from a non-credentialed

 provider to a credentialed provider so that Defendants would receive payment for the services

 rendered by the non-credentialed provider.

        56.      Defendants’ management team, namely, Defendant Milt, Darlene Mander, and

 Valerie Bennett, were responsible for reviewing claim forms, “correcting” claim forms,

 submitting claim forms, and ultimately insuring that Defendants received payment for all

 services rendered, regardless of whether a credentialed or non-credentialed provider performed

 the services.

        57.      Furthermore, Defendants created financial incentives to provide staff with

 additional compensation for exceeding pre-determined daily billing targets. In fact, Defendants

 conducted a daily morning staff meeting with the dentists and other billing staff in which

 Defendants reviewed the daily billing targets and the dental work to be performed that day. At

 the meeting, Defendants’ management team provided the staff with a targeted billing and

 revenue goal to achieve each day. See Disclosure Statement; see also Exhibit 5 to the original

 complaint.




                                                 10
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 11 of 32 PageID: 104



         58.       Patients are scheduled in Dentrix based on the services that they are expected to

 receive (e.g., a root canal, a dental cleaning, etc.).

         59.       The Defendants anticipate the services that will be performed on the patient’s visit

 and create daily financial goals based on the dollar value of the services that Defendants expect

 to be rendered.

         60.       If a patient cancels his/her scheduled visit, it makes it more difficult to achieve the

 targeted financial goal.

         61.       The Defendants’ system incentivized its employees to up-code and bill for more

 services than were medically necessary to achieve their daily revenue targets.

         62.       As a direct result of Defendants’ reward system, Defendants’ dentists often over-

 billed Medicaid and other insurance companies. For example, Defendants over bill Medicaid by:

                      i.   performing medically unnecessary dental work on patients. See Exhibit 6

                           to the original complaint (demonstrating excessive or unnecessary

                           restoration procedures performed on healthy teeth for patients Gloria Key

                           and Emanuel Sanchez.);

                      ii. billing for services not actually performed. See Exhibit 7 to the original

                           complaint (showing billing for services not actually rendered to patient

                           Julia Walton as patient hyperventilated prior to the performance of the

                           procedure, yet Medicaid was billed for the procedure as if it was

                           performed; see also Relators’ Disclosure Statement, attached to the

                           original complaint);

                      iii. “up-coding” claims submitted to insurance or Medicaid providers, i.e., by

                           entering procedure codes that are more expensive than the procedure



                                                     11
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 12 of 32 PageID: 105



                         codes which more accurately describe the actual dental work performed.

                         See Exhibit 8 to the original complaint which shows procedure code

                         D7140 billed in connection with patient Hilary Hernandez; the actual

                         procedure performed should have been billed as procedure code D7111,

                         which accurately reflects the actual treatment performed. The Medicaid

                         fee schedule pay $32.00 for code D7140; Medicaid pays $19.50 for code

                         D7111; and,4

                     iv. the Defendants’ management team’s changing the procedure code

                         originally selected by the treating Dentist to an incorrect, more expensive

                         procedure code, all with the goal of generating additional revenue for the

                         dental practice. See Relators’ Disclosure Statement.

           63.    Unless the treating dentist has obtained the proper credentials set forth in

 Medicaid regulations, dentists are prohibited by law from billing the government for services

 provided to Medicaid recipients.

           64.    To circumvent this legal requirement and to increase revenue, Defendants simply

 submitted all of their Medicaid claims under the auspices of a “credentialed” provider, even

 though on many occasions a non-credentialed provider actually performed the dental work.

           65.    Defendants submitted claims to the Medicaid program and received payment from

 the Medicaid program for dental work performed by non-credentialed providers. Defendants

 submitted false claim forms identifying a credentialed provider as the treating dentist when, in

 fact, a non-credentialed provider performed the dental services.




 4
     See https://www.njmmis.com/downloadDocuments/CPTHCPCSCODES.pdf


                                                   12
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 13 of 32 PageID: 106



        66.     Defendants billed Medicaid for services that were physically impossible to

 perform.

        67.     Signature’s claim form submissions to Medicaid reveal that Defendant Scott

 treated significantly more patients than one dentist could provide services for in a single day on

 multiple days throughout the years.

        68.      Further, Defendants billed Medicaid for services performed on the same day by

 one dentist from two separate locations, even though that dentist was only physically capable of

 performing a full-days’ work from one location. For example:

                    i. On many occasions, Defendants submitted claim forms listing Defendant

                        Scott as the credentialed, treating dentist when in reality the treating

                        physician was another non-credentialed dentist. On January 7, 2015,

                        patient Makusada Aktar was seen by Doctor Jeeri. However, Signature’s

                        Medicaid claim form lists Defendant Scott as the treating physician. In

                        fact, Defendant Scott was actually treated patients at a different office (the

                        “Vineland Sherman Ave” facility) altogether on January 7, 2015 that day.

                        See Exhibit 9B to the original complaint. For that same day, Signature’s

                        internal claim form also lists “Emmelyn Cruz” as being treated by

                        Defendant Scott, even though Defendant Scott does not treat patients at

                        the “6th Avenue” location at all. The dentist that actually provided

                        services for Ms. Cruz was not credentialed. Id. See also Relators’

                        Disclosure Statement.

                    ii. On November 5, 2014, Defendant Scott was scheduled to work at the

                        Sherman Avenue location and was not scheduled to work at the Atlantic



                                                  13
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 14 of 32 PageID: 107



                           City location. However, Signature submitted claims to Medicaid

                           indicating services were provided by Defendant Scott instead of the non-

                           credentialed dentist who actually provided the service. See Exhibit 9C to

                           the original complaint.

         69.      Upon information and belief, Defendants also submitted claims for work

 performed by a “specialist,” even though the actual work was performed by a non-specialist.

         70.      Defendants’ management team explicitly instructed lower-level employees to

 ensure” that claims were not submitted to Medicaid with non-credentialed dentists on the claim

 forms because those claims would be denied by Medicaid. See Exhibit 10 to the original

 complaint. Defendants’ management team thus billed the services performed by non-

 credentialed dentists to Medicaid under the auspices of a credentialed dentist.

         71.      As Defendants’ manager explained in an email on January 31, 2015:

                  Melyssa & Diana,

                  Dr. Rashmi is now par with both medicaids, so is Dr. Brooks, Dr.
                  Albano & Dr. Bobba. Please make sure the claims for Medicaid are
                  submitted under the rendering provider, you should no longer have
                  to change the provider on the claim to Dr. B. unless you have a
                  temp doctor or we add a new doctor to the staff. Also, Dr. Bobba &
                  Dr. Albano are specialists & UHC now pays specialty fees for the
                  pedodontists, please make sure all UHC pts seen by them are billed
                  UHC specialty fees. Dr. Vydia cannot bill UHC fees for UHC pts
                  because she is not a specialist, she is a general dentist who prefers
                  to work on children. If you have any questions please let me know.
                  This also means that pre-d’s should be submitted under the correct
                  doctor’s name, they should not all be submitted under Dr. B.
                  Remember, with the approval if the location matches then any
                  doctor can provide the approved tx & the approval will be valid, if
                  the location does not match then the doctor MUST match the
                  provider on the approval or it will be invalid & the claim will not be
                  paid. Have a great day! See Exhibit 4 to the original complaint.5


 5
   Exhibit 12 to the original complaint an example of a Horizon Blue Cross of New Jersey credentialing approval
 letter for one of Signature’s dentists.

                                                        14
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 15 of 32 PageID: 108



        72.     Defendants billed Medicaid for services rendered by unlicensed providers. See

 Exhibit 1 to the original complaint..

        73.     Defendants allowed x-ray diagnostic tests to be performed by Connie Lloyd

 Sparks, an unlicensed dental assistant. Defendants subsequently billed Medicaid for those x-rays

 performed by Ms. Sparks. See Relators’ Disclosure Statement; see Exhibit 14 to the original

 complaint.

        74.     In order to run this pervasive scheme, Defendants developed a network of holding

 companies and legal entities. Furthermore, in 2015 Defendant Signature Smiles was acquired by

 Defendant Blackford.

        75.     Defendant Blackford’s acquisition of Signature Smiles was a De Facto Merger,

 and as such, Defendant Blackfordis the legal successor of Signature Smiles liability.

        76.     Defendant Blackford is simply a mere continuation of Signature Smiles.

        77.     Following the acquisition, Defendant Signature Smiles remained publicly intact as

 the business operations included the same name, the same location, use of the same employees,

 and common identity of stockholders and directors.

        78.     However, Defendant Scott and Defendant Milt admitted under oath in another

 legal matter that they were employed by Blackford. Furthermore, Defendants testified that

 Blackford exhibited complete control over the operations of the newly merged dental practice.

        79.     Moreover, Human Resource functions were relocated to Defendant Blackford’s

 corporate office.

        80.     Not only did Defendant Scott and Milt believe they were employees of Blackford,

 but Plaintiffs and other employees all consider Blackford their employer.




                                                15
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 16 of 32 PageID: 109



        81.     If Defendant Blackford’s acquisition of Signature Smiles did not result in

 successor liability, Defendant Blackford is still liable for any claims against Signature Smiles as

 a result of a joint employment relationship.

        82.     Defendants and their multiple entities exerted significant control over the same

 employees, including Plaintiffs, by determining the governing essential terms and conditions of

 employment. Defendants share and/or codetermine those matters governing the essential terms

 and conditions of employment.

        83.     Defendant Blackford holding entities owns and controls the premises, dictates the

 essential nature of the job, and imposes the broad operational contours of the work, while the

 other legal entities pursuant to Defendant Blackford’s guidance, makes specific personnel

 decisions and administers job performance on a day-to-day basis. Therefore, Plaintiffs and other

 employees’ working conditions are a byproduct to multiple lawyers of control by Defendants.

        84.     Defendants exercise control of employees either directly or indirectly, such as

 through intermediary legal entities.

        85.     If anything, employee working conditions are a byproduct of multiple layers of

 control from Defendants

        86.     Defendants’ have clear and exclusive control over the means and manner of

 communicating with employees, enforcement of personnel policies and procedures with its

 employees.

        87.     Thus, any liabilities incurred by Defendant Signature Smiles extend to Defendant

 Blackford through the doctrine of successor liability. Alternatively, Defendant Blackford is liable

 for any claims against Defendant Signature Smiles as a result of the joint employment

 relationship between Defendant Signature Smiles and Defendant Blackford.



                                                 16
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 17 of 32 PageID: 110




                       THE STATE OF NEW JERSEY MEDICAID PROGRAM

            General

            88.      Medicaid was enacted in 1965 to enable the state to furnish medical assistance

 for certain families and aged, blind, and disabled individuals whose income and resources are

 insufficient to meet the costs of medically necessary services.Medicaid is a jointly financed

 partnership between the federal government and states.

            89.      To participate in Medicaid, states must meet federal core requirements, which

 include covering a specified set of eligibility groups and providing certain benefits.

            90.      The New Jersey Medical Assistance and Health Services Program (New Jersey

 Medicaid) is administered by the, Division of Medical Assistance and Health Services

 (DMAHS), an agency of the New Jersey Department of Human Services (NJDHS).

            91.      In 1995, New Jersey Medicaid began moving Medicaid beneficiaries from a

 traditional fee-for-service health insurance program into managed care programs.6

            92.      Under managed care, clients enroll in a Health Plan which manages their

 healthcare and offers special services in addition to the benefits to which Medicaid clients are

 entitled.7

            93.      The DMAHS administers the New Jersey Medicaid program.

            94.      The New Jersey Medicaid program pays for dental services, in addition to other

 health care needs.


            Dental Services



 6
     http://www.state.nj.us/humanservices/dmahs/info/resources/care/
 7
     http://www.state.nj.us/humanservices/dmahs/info/resources/care/

                                                          17
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 18 of 32 PageID: 111



           95.    "Dental Services" means any diagnostic, preventive, or corrective procedures

 administered by or under the direct personal supervision of a dentist in the practice of the

 practitioner's profession. N.J. ADMIN. CODE §10:56-1.2 (2014).

           96.    "Dental Services" include treatment of the teeth, associated structures of the oral

 cavity and contiguous tissues, and the treatment of disease, injury, or impairment which may

 affect the oral or general health of the individual. N.J. ADMIN. CODE §10:56-1.2 (2014).

           97.    "Dental Services" are required to maintain a high standard for quality and shall be

 within the reasonable limits of those services which are customarily available, accepted by, and

 provided to most persons in the community within the limitations, and exclusions hereinafter

 specified. N.J. ADMIN. CODE §10:56-1.2 (2014).

           Dental Provider Enrollment in Medicaid

           98.    The Affordable Care Act (ACA), the Center for Medicare & Medicaid Services

 (CMS) issued regulations requiring State Medicaid agencies to mandate all professionals

 providing services under the Medicaid program to be enrolled as participating providers. 42

 C.F.R. § 455.410(b).

           99.    Dental providers must complete a provider application and sign a provider

 agreement to participate in New Jersey’s Medicaid program. N.J. ADMIN. CODE §10:49-3.2(a)

 (2014).

           100.   All professional dental practices must certify that they comply with all applicable

 State of New Jersey licensing statutes and rules governing their ownership and direction. N.J.

 ADMIN. CODE §10:49-3.2(b) (2014).

           101.   New Jersey Medicaid will notify the dentist in writing if the dentist’s application

 for participation was approved. N.J. ADMIN. CODE §10:49-3.2(d)(1) (2014).



                                                   18
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 19 of 32 PageID: 112



           102.   New Jersey Medicaid will assign the dentist with a provider number. N.J.

 ADMIN. CODE §10:49-3.2(d)(1) (2014).

           103.   Dental providers participating in the Medicaid program must identify all locations

 from which they provide services to Medicaid beneficiaries. N.J. ADMIN. CODE §10:49-3.3(a)

 (2014).

           Medicaid Dental Billing Requirements

           104.   Medicaid assigns a seven-digit Provider Billing Number to the dentist once the

 dentist is approved for participation. N.J. ADMIN. CODE § 10:49-3.4(a) (2014).

           105.   The Provider Billing Number shall be entered upon all claims submitted to

 Medicaid. N.J. ADMIN. CODE §10:49-3.4(a) (2014).

           106.   Each location shall comply with provider participation requirements and shall be

 assigned a separate provider number. N.J. ADMIN. CODE §10:49-3.3(b) (2014).

           107.   Services rendered to Medicaid beneficiaries at a location not approved for

 participation are not eligible for Medicaid reimbursement. N.J. ADMIN. CODE §10:49-3.3(c)

 (2014).

           108.   Providers shall utilize the applicable provider number for each service location.

 N.J. ADMIN. CODE §10:49-3.3(c) (2014).

           109.   All program providers, except institutional, pharmaceutical, and transportation

 providers, shall be required to certify that the services billed on any claim were rendered by or

 under his or her supervision (as defined and permitted by program regulations); and all

 providers shall certify that the information furnished on the claim is true, accurate, and

 complete. N.J. ADMIN. CODE §10:49-9.8(a) (2014).

           110.   The New Jersey Medicaid program utilizes the American Dental Association's



                                                   19
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 20 of 32 PageID: 113



 Code on Dental Procedures and Nomenclature as published in the Current Dental Terminology

 (CDT). N.J. ADMIN. CODE §10:56-3.1(a) (2014).

        111.   Dental claims are submitted on an American Dental Association (ADA) claim

 form J-400. State of New Jersey, Department of Human Services Division of Medical

 Assistance and Health Services NEW JERSEY MEDICAID MANAGEMENT

 INFORMATION SYSTEM (NJMMIS), March 2014.

       Dental Claim Certification Requirements

        112.   Box 53 of the ADA claim form states:

                “I hereby certify that the procedures as indicated by date are in
               progress (for procedures that require multiple visits) or have been
               completed.” State of New Jersey, Department of Human Services
               Division of Medical Assistance and Health Services NEW JERSEY
               MEDICAID MANAGEMENT INFORMATION SYSTEM
               (NJMMIS), March 2014.


        113.   Box 53 of the ADA claim form also contains a signatory spot for the “Treating

 Dentist.” State of New Jersey, Department of Human Services Division of Medical Assistance

 and Health Services NEW JERSEY MEDICAID MANAGEMENT INFORMATION SYSTEM

 (NJMMIS), March 2014.

        114.   For electronically submitted claims, providers are required to certify the

following:

                I certify that the information on these claims will be true, accurate
               and complete; and agree to keep such records as are necessary to
               disclose fully the extent of services provided, and to furnish
               information for such services as the State agency may request; and
               that the services covered by these claims and the amounts charged
               will be in accordance with the regulations of the New Jersey Health
               Services Program; and that no part of the net amount payable under
               these claims has been paid; and that payment of such amount will
               be accepted as payment in full without additional charge to the



                                                20
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 21 of 32 PageID: 114



                    patient or to others on his behalf.8

           Reimbursement for Dental Services

           115.     A fee will be paid only for services rendered. N.J. ADMIN. CODE §10:56-1.5(b)

 (2014).

           116.     "Specialist" means one who is licensed to practice dentistry in the state where

 treatment is rendered, who limits his or her practice solely to his or her specialty, which is

 recognized by the American Dental Association and is registered as such with the licensing

 agency in the state where the treatment is rendered. N.J. ADMIN. CODE §10:56-1.2 (2014).

           117.     To obtain reimbursement as a specialist in the New Jersey Medicaid program, a

 specialist must have a specialty certification from the licensing agency of the State of New

 Jersey or of the state where dental services are to be rendered, or the specialist must be a

 diplomate of a specialty board recognized by the American Dental Association; or the specialist

 must meet the minimum requirements for that specialty as stipulated by the American Dental

 Association. N.J. ADMIN. CODE §10:56-1.6(a) (2014).

           118.     A dentist who meets the specialist qualifications set forth in N.J. ADMIN. CODE

 §10:56-1.6(a) and desires specialist reimbursement is required to submit proof of specialist

 certification to the State’s provider enrollment department. N.J. ADMIN. CODE §10:56-1.6(b)

 (2014).

                     THE STATE OF NEW JERSEY BOARD OF DENTISTRY

                                   REGULATIONS AND STATUTES




 8
     https://www.secureedi.com/PayersSearch/PC871.pdf

                                                        21
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 22 of 32 PageID: 115



        119.    Dentists shall maintain individual records which fully disclose the type and extent

 of services provided to the New Jersey Medicaid fee-for-service programs beneficiary, including

 detailing all services rendered for each encounter date. N.J. ADMIN. CODE §10:56-1.9(a) (2014).

        120.    The dental treatment plan provided shall be in accordance with the ethical and

 professional standards of the dental profession and meet the same high standard of quality

 normally provided to the community at large. N.J. ADMIN. CODE §10:56-2.2(a) (2014).

        121.    In accordance with good dental practice, a plan of treatment or services shall be

 developed and described for each Medicaid patient following a comprehensive evaluation, using

 a Dental Claim Form. If no treatment is necessary, this fact shall be entered on the Dental Claim

 Form indicating that there is “No Other Treatment Necessary or NOTN.” N.J. ADMIN. CODE

 §10:56-2.1 (a) (2014).

        122.    All materials used and all therapeutic agents used or prescribed in a dental treatment

 plan shall meet the specifications established by the American Dental Association. N.J. ADMIN.

 CODE §10:56-2.2(b) (2014).

        123.    All radiographs should be examined carefully by the provider to assure quality care

 and to make certain that all necessary treatment has been diagnosed, planned for and/or completed.

 N.J. ADMIN. CODE §10:56-2.7(b) (2014).

        124.    "Registered dental assistant" means any person who has fulfilled the requirements

 for registration established by this act and who has been registered by the board. N.J. STAT. ANN.

 §45:6-49(b) (2015).

        125.    A registered dental assistant shall work under the direct supervision of a licensed

 dentist. N.J. STAT. ANN. §45:6-49(b) (2013).




                                                 22
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 23 of 32 PageID: 116



        126.    "Dental hygienist" means any person who performs in the office of any licensed

 dentist under the supervision of a licensed dentist, those educational, preventive and therapeutic

 services and procedures which licensed dental hygienists are trained to perform, and such intra-

 oral clinical services which are primarily concerned with preventive dental procedures, including,

 but not limited to, during the course of a complete prophylaxis, removing all hard and soft deposits

 and stains from the surfaces of the human teeth to the depth of the gingival sulcus, polishing natural

 and restored surfaces of teeth, applying indicated topical agents, surveying intra- and extra-oral

 structures, noting deformities, defects and abnormalities thereof, performing a complete oral

 prophylaxis and providing clinical instruction to promote the maintenance of dental health. N.J.

 STAT. ANN. §45:6-49(d) (2013).

        127.    "Direct supervision" means acts performed in the office of a licensed dentist

 wherein he is physically present at all times during the performance of such acts and such acts are

 performed pursuant to his order, control and full professional responsibility. N.J. STAT. ANN.

 §45:6-49(e) (2013).

        128.    The administration of local anesthesia, the monitoring of a patient administered

 nitrous oxide, and any other anesthetic procedures that may be designated by the New Jersey State

 Board of Dentistry, by regulation, shall be performed by a licensed dental hygienist only under

 direct supervision. N.J. STAT. ANN. §45:6-69.2 (2013).

                        THE NEW JERSEY FALSE CLAIMS ACT

        129.    The New Jersey False Claims Act (NJFCA) became effective on March 13, 2008

 and is modeled after the federal False Claims Act.

        130.    The NJFCA provides, in pertinent part:

                        (a)    A person who: (1) knowingly presents, or causes
                to be presented, to employee, officer or agent of the State, or to

                                                  23
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 24 of 32 PageID: 117



                 any contractor, grantee, or other recipient of State funds, a false
                 or fraudulent claim for payment or approval; (2) knowingly
                 makes, uses, or causes to be made or used a false record or
                 statement to get a false or fraudulent claim paid or approved by
                 the State; (3) conspires to defraud the State by getting a false or
                 fraudulent claim allowed or paid by the state, is jointly and
                 severally liable to the State for a civil penalty of not less than and
                 not more than the civil penalty allowed under the federal False
                 Claims Act (31 U.S.C. § 3729 et seq.). N.J. STAT. ANN. §2A:32C-
                 3 (2013).

         131.    For purposes of the NJFCA, the terms "knowing" and "knowingly" mean that

 a person, with respect to such information:

                 (1)   has actual knowledge of the information; or (2) acts in
                 deliberate ignorance of the truth or falsity of the information; or
                 (3) acts in reckless disregard of the truth or falsity of the
                 information, and no proof of specific intent to defraud is required.
                 N.J. STAT. ANN. §2A:32C-2 (2013).

          132. The NJFCA provides for civil penalties of not less than and not more than the

 civil penalty allowed under the federal False Claims Act (31 U.S.C. §§ 3729 et. seq.).

                   THE FEDERAL STATUTES AND FALSE CLAIMS ACT

         133.    All entities that receive New Jersey Medicaid payments, under Title XIX of the

 Social Security Act, of at least $ 5,000,000 must, as a condition of receiving those payments,

 fully conform to the provisions of Section 6032 of the Deficit Reduction Act of 2005.9

         134.    42 U.S.C. §1396a(a)(68) states that such entities must:

                 A.       establish written policies for all employees of the entity
                 (including management), and of any contractor or agent of the
                 entity, that provide detailed information about the False Claims Act
                 established under sections 3729 through 3733 of title 31, United
                 States Code, administrative remedies for false claims and
                 statements established under chapter 38 of title 31, United States
                 Code, any State laws pertaining to civil or criminal penalties for
                 false claims and statements, and whistleblower protections under

 9
  See Important Notice to Providers with a High Medicaid Volume at
 https://www.njmmis.com/stateFedRegs/DeficitReductionActof2005Section60322.pdf


                                                    24
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 25 of 32 PageID: 118



                such laws, with respect to the role of such laws in preventing and
                detecting fraud, waste, and abuse in Federal health care programs
                (as defined in section 1128B(f));

                B.     include as part of such written policies, detailed provisions
                regarding the entity's policies and procedures for detecting and
                preventing fraud, waste, and abuse; and

                C.      include in any employee handbook for the entity, a specific
                discussion of the laws described in subparagraph (A), the rights of
                employees to be protected as whistleblowers, and the entity's
                policies and procedures for detecting and preventing fraud, waste,
                and abuse.".

        135.    The Federal False Claims Act (FCA) provides that any person who knowingly

 presents, or causes to be presented a false or fraudulent claim for payment or approval by the

 Government is liable to the United States Government for a civil penalty of not less than $5,500

 and not more than $11,000 plus three (3) times the amount of damages which the Government

 sustains because of the act of that person. 31 U.S.C. § 3729(a).

        136.    In order to state a conspiracy claim under the FCA, a plaintiff must allege “(1) a

 conspiracy to get a false or fraudulent claim allowed or paid; and (2) an act in furtherance of the

 conspiracy.” U.S. ex rel. Lampkin v. Johnson & Johnson, Inc., 2013 WL 2404238, *5 (D.N.J.

 2013) (citing U.S. ex rel. Atkinson v. PA. Shipbuilding Co., 473 F.3d 506, 514 (3d Cir. 2007); 31

 U.S.C. § 3729(a)(3)).

        137.    Critically, “[t]he essence of a conspiracy under the Act is an agreement between

 two or more persons to commit fraud.” Id. (citation omitted).

        138.    A legally false claim under the FCA comes in two types: express false certification

 and implied false certification. U.S. ex rel. Wilkins v. United Health Group, Inc., 659 F.3d 295,

 305 (3d Cir. 2011) (citation omitted).

        139.    “Under the ‘express false certification’ theory, an entity is liable under the FCA for


                                                 25
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 26 of 32 PageID: 119



 falsely certifying that it is in compliance with regulations which are prerequisites to Government

 payment in connection with the claim for payment of federal funds.” Id.

                          COUNT I - FRAUDULENT BILLING USING UPCODING

            140.     All of the preceding paragraphs are hereby incorporated by reference as if fully

 set forth herein

            141.     Dental procedure code D7111 is the code used to describe extraction, coronal

 remnants - deciduous tooth and removal of soft tissue-retained coronal remnants

            142.     Medicaid reimburses $19.50 for Dental code D7111.10

            143.     Dental procedure code D7140 is the code used to describe an extraction or an

 erupted tooth or exposed root, including routine removal of tooth structure, minor smoothing of

 socket bone and closure, as necessary.

            144.     Medicaid reimburses $32.00 for Dental procedure code D7140.11

            145.     On multiple occasions, Defendants performed services which should have been

 described as D7111 on the claim forms submitted to Medicaid. (See Exhibit 8 for examples

 where the Defendants up-coded a procedure to charge Medicaid a higher rate.)

            146.     On multiple occasions, Defendants billed Medicaid for the more expensive

 procedure code, D7140 ($32.00), when procedure code D7111 ($19.50) should have been used.

            147.     Defendants are required to bill Medicaid using the most accurate description for

 the procedures performed.

            148.     Defendants knowingly chose to use the more expensive procedure code D7140 to

 describe a lesser service because Medicaid would reimburse them more for that code.

            149.     Defendants’ fraudulent claims submissions to Medicaid and managed Medicaid


 10
      See supra note 4.
 11
      Id.

                                                     26
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 27 of 32 PageID: 120



 programs violated the New Jersey False Claims Act and caused damages.

           150.   Defendants’ fraudulent claims submissions to Medicaid violated the federal false

 claims act.

            COUNT II - BILLING FOR MEDICALLY UNNECESSARY SERVICES

           151.   All of the preceding paragraphs are hereby incorporated by reference as if fully

 set forth herein.

           152.   Medicaid only covers dental services that are reasonable and necessary.

           153.   A dental filling is the placement of restorative material into a tooth to restore the

 function and integrity of a decaying tooth structure.

           154.   Some fillings are described by Dental procedure codes D2140 through D2394.

           155.   Reimbursement ranges from $32.00 to $51.00 for each type of filling procedure.12

           156.   A crown is a type of dental restoration which completely caps a tooth and is

 indicated when a large cavity threatens the ongoing health of a tooth.

           157.   Crowns are described by Dental procedure codes D2710 through D2792.

           158.   Reimbursement ranges from $98.00 to $279.00 for each type of crown

 procedure.13

           159.   Medicaid reimburses a provider more for crowns than it does for fillings

           160.   On multiple occasions, patients whose teeth which only showed minimal signs of

 decay received fillings which were not medically necessary.

           161.   On multiple occasions, patients who had minor cavities received crowns instead

 of fillings. (See Exhibit 6 for examples of patients who received medically unnecessary services

 from the Defendants.)


 12
      https://www.njmmis.com/downloadDocuments/CPTHCPCSCODES.pdf
 13
      Id.

                                                    27
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 28 of 32 PageID: 121



         162.    The Defendants use of fillings was medically unreasonable and unnecessary in the

 treatment of numerous Medicaid patients.

         163.    The Defendants use of crowns was medically unreasonable and unnecessary in

 the treatment of numerous Medicaid patients.

         164.    Defendants knew that they were not entitled to receive Medicaid reimbursement

 for dental services that were unreasonable and unnecessary.

         165.    Defendants’ delivery of medically unreasonable and unnecessary services

 defrauded New Jersey’s Medicaid programs in violation of the New Jersey False Claims Act.

         166.    Defendants’ delivery of medically unreasonable and unnecessary services violated

 the federal false claims act.

      COUNT III – FRAUDULENT BILLING OF UNCREDENTIALED PROVIDERS

         167.    All of the preceding paragraphs are hereby incorporated by reference as if fully

 set forth herein.

         168.    The Defendants employed providers who were not credentialed.

         169.    Defendants submitted credentialing applications for its dental providers to

 Medicaid and other insurers.

         170.    The credentialing process could take up to 90 days or more.

         171.    Once a provider was credentialed by Medicaid and/or the other insurers, the

 Defendants would receive notification from the respective insurer, indicating that the provider

 was able to render services for the insurers’ beneficiaries.

         172.    The Defendants were not eligible to receive reimbursement from Medicaid and

 other insurance carriers for services rendered to beneficiaries by non-credentialed providers.

         173.    The Defendants knew that they were not eligible to receive reimbursement from



                                                  28
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 29 of 32 PageID: 122



 Medicaid and other insurance carriers for services rendered to beneficiaries by non-credentialed

 providers.

        174.    To generate revenue for the Defendants and to pay for the non-credentialed

 providers’ salaries, the Defendants utilized non-credentialed providers to render services for

 Medicaid beneficiaries.

        175.    Patients were scheduled in the Dentrix system under the non-credentialed dental

 providers who rendered services to these patients. (See Exhibit 9)

        176.    To ensure that the Defendants’ received reimbursement for the services rendered

 by non-credentialed providers, Defendants instructed its staff to manipulate the Medicaid claim

 forms, by replacing the non-credentialed providers with credentialed providers to appear on the

 claim form. (See Exhibit 10 which shows Defendants’ instructions to its staff to change the

 name of providers on the claim forms submitted to Medicaid.)

        177.    Defendants knew that they were not entitled to receive Medicaid reimbursement

 for dental services that were provided by non-credentialed providers.

        178.    Defendants’ fraudulent claims submissions to Medicaid and managed Medicaid

 programs violated the New Jersey False Claims Act.

        179.    Defendants’ fraudulent claims submissions to Medicaid violated the federal false

 claims act.

        180.      The Defendants’ fraudulent claims submissions to Medicaid for services

 rendered by un-credentialed providers violated the Affordable Care Act, which set forth

 regulations requiring State Medicaid agencies to mandate all professionals providing services

 under the Medicaid program to be enrolled as participating providers. See 42 C.F.R. §

 455.410(b).



                                                 29
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 30 of 32 PageID: 123



       COUNT IV– FRAUDULENT BILLING FOR SERVICES NEVER RENDERED

         181.    All of the preceding paragraphs are hereby incorporated by reference as if fully

 set forth herein.

         182.    In order to bill Medicaid for a service, the service must be performed by the

 credentialed provider.

         183.    It is a false claim to bill Medicaid for a service which was not rendered.

         184.    On multiple occasions, the Defendants billed Medicaid for services which it did

 not perform. (See Exhibit 7 for examples of patients who did not receive services but yet the

 Defendants billed Medicaid as if the services were performed.)

         185.    Defendants knew that they were not entitled to receive Medicaid reimbursement

 for dental services that they never performed.

         186.    Defendants’ submission of claim forms to Medicaid for services which were

 never performed defrauded New Jersey’s Medicaid programs in violation of the New Jersey

 False Claims Act.

         187.    Defendants’ fraudulent claims submissions to Medicaid violated the Federal False

 Claims Act.

                              COUNT V – UNJUST ENRICHMENT

         188.    All of the preceding paragraphs are hereby incorporated by reference as if fully

 set forth herein.

         189.    As a consequence of the acts set forth above, Defendants were unjustly enriched

 at the expense of the United States and the State of New Jersey in an amount to be determined

 which, under the circumstances, in equity and good conscience should be returned to the United

 States and State of New Jersey.



                                                  30
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 31 of 32 PageID: 124



                     COUNT VI – CONSPIRACY TO DEFRAUD MEDICAID

         190.    All of the preceding paragraphs are hereby incorporated by reference as if fully

 set forth herein.

         191.    Defendant Bruggeworth knew that Medicaid would not reimburse the dental

 practice for services rendered by non-credentialed providers.

         192.    Defendant Milt knew that Medicaid would not reimburse the dental practice for

 services rendered by non-credentialed providers.

         193.    Defendant Milt conspired with Defendant Bruggeworth to allow non-credentialed

 providers render services to Medicaid beneficiaries prior to being approved by Medicaid.

         194.    Defendant Milt actively directed the dental practice’s billing staff to bill Medicaid

 using the names of credentialed providers, instead of the actual providers who rendered the

 services.

         195.    Defendants then submitted claims to Medicaid to receive payment that they were

 not entitled to receive.

                                      PRAYER FOR RELIEF

 WHEREFORE, the Relators demand and prays that judgment be entered in its favor against all

 Defendants:


     A. Under the False Claims Act for the State of New Jersey, in the amount of the State of

         New Jersey’s damages, trebled as required by law, and such civil penalties as are required

         by law, together with all other relief as may be required or authorized by law and in the

         interests of justice, and such further relief which this Court deems to be just and proper.




                                                  31
Case 1:16-cv-01803-NLH-AMD Document 13 Filed 07/15/19 Page 32 of 32 PageID: 125



    B. Under the False Claims Act for the United States, in the amount of the United States’

        damages, trebled as required by law, and such civil penalties as are required by law,

        together with all other relief as may be required or authorized by law and in the interests

        of justice, and such further relief which this Court deems to be just and proper.

                                                      Respectfully submitted,

 Dated: July 15, 2019



                                                      /s/ Matthew A. Luber, Esq.
                                                      Matthew A. Luber, Esq.
                                                      Attorney ID: 017302010
                                                      McOmber & McOmber, P.C.
                                                      30 S. Maple Avenue, Suite 201
                                                      Marlton, NJ 08053
                                                      T: 856-985-9800
                                                      F: 732-530-8545

                                                      Franklin J. Rooks Jr., Esq.
                                                      Attorney ID: 023802010
                                                      Jacobson & Rooks, LLC
                                                      525 Route 73 North, Suite 104
                                                      Marlton, NJ 08053
                                                      T: (856) 874-8999
                                                      F: (856) 494-1707


                                                                   Attorneys for Plaintiffs/Relators
                                                                 Karen Meyers & Kristine Costello




                                                 32
